19-10775-cgm          Doc 82      Filed 06/08/20 Entered 06/08/20 15:56:19         Main Document
                                               Pg 1 of 1




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In Re:
                                                                 Chapter 13
LYNN UTSEY,
                                                                 Case No. 19-10775-CGM-13

                                    Debtor.
-------------------------------------------------------x


                TRUSTEE’S REPORT OF UNCLAIMED DIVIDENDS


To: THE CLERK OF THE BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF
    NEW YORK:

       Krista M. Preuss, Trustee of the estate of the above-named debtor, reports that the
following dividend is unclaimed over 90 days from the date of issuance:


CLAIMANT NAME & LAST KNOWN ADDRESS                               AMOUNT OF DIVIDEND

LYNN UTSEY,                                                      $31,540.98
PO BOX 683
BRONX, NY 10473-6000



       Trustee check number 636863 has been issued to the Clerk of the Court in the sum of
$31,540.98. This amount represents the total of the aforesaid unclaimed dividend.


Dated: June 8, 2020
       White Plains, New York


                                                           Respectfully submitted,
                                                           /s/ Krista M. Preuss
                                                           KRISTA M. PREUSS          JF
                                                           Standing Chapter 13 Trustee, SDNY
                                                           399 Knollwood Road, Suite 102
                                                           White Plains, NY 10603
                                                           (914) 328-6333
